Citation Nr: 1733251	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-23 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served honorably from February 1964 through January 1968 and April 1969 through February 1984.  The Veteran's service included service in Vietnam from November 1965 until January 1967 and was a recipient of the Purple Heart.  The Veteran died in September 2006 and the Appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Appellant testified at a hearing in September 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In December 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand included instruction to obtain records from the Fairchild Air Force Base from February 1984 through September 2006.  The AOJ properly sought to obtain these records; however, some records could not be located.  In May 2016 the Appellant was sent correspondence from VA pursuant to the Veterans Claims Assistance Act wherein she was informed of what evidence was required to substantiate her cause of death claim, including authorization for VA to obtain prescription records from private pharmacies.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's death was not due to a service-connected disability and/or otherwise attributable to his military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has consistently held that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Service Connection

The Appellant is seeking dependency and indemnity compensation for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The Veteran was 70 percent service connected based on several disabilities, including depression (which had been evaluated at zero percent since service).

In general, dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability or where the Veteran's death is otherwise attributable to his military service (either on a direct basis, secondary basis, or on a theory of aggravation).  Id.; see also 38 C.F.R. § 3.5.  The death of a Veteran will be considered as having been due to a service-connected or compensable disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  The issue will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  The service-connected disability will be considered as the principal or primary cause of death when such disability, by itself, or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

The Appellant has claimed that the Veteran's death was a result of suicide, by overdose of oxygen and medications, due to his severe service-connected depression.


The Veteran's death certificate, dated September [redacted], 2006, lists the cause of death as respiratory failure, severe COPD and that the cause of death was natural, rather than suicide, as claimed by the Appellant.  Further to this point, the death certificate does not list any mental health conditions as contributing factors and/or causes of the Veteran's death.  The portion of the certificate titled "other conditions contributing to death" was left blank.  Also noted on the death certificate is that tobacco use contributed to the Veteran's cause of death.

A review of the Veteran's service treatment records fail to establish that the onset of the Veteran's chronic obstructive pulmonary disease began in service.  A February 1979 physical examination revealed that the Veteran's chest was symmetrical with normal expansion and the lungs showed mild end-inspiratory rales in the right middle lobe which cleared on coughing.  During a routine chest examination, conducted in October 1983, the examiner noted an increase in the AP diameter of the chest with flattening of the hemidiaphragm suggesting some "hyperinflation in the lung fields"; the chest was otherwise unremarkable.  An examination conducted in August 1983 resulted in a diagnosis of major depressive disorder and the examiner concluded that the Veteran was competent and not considered dangerous to himself or others.  A chest x-ray was within normal limits.  A physical evaluation conducted in December 1983 lists the Veteran's disabilities as temporomandibular joint pain, sensory loss and weakness of grip (left wrist), post traumatic hearing loss, bursitis (right shoulder), post traumatic effusion of left knee, and peptic ulcer disease.  The aforementioned disabilities resulted in the examiner recommending the Veteran's permanent retirement.  The Board notes that due to the severity of the Veteran's various conditions, a medical board was required to evaluate the Veteran's overall level of disability, and the medical board did not identify chronic obstructive pulmonary disease or any other respiratory disability as a diagnosis.

The Veteran's VA outpatient medical records are associated with the record and appear to be complete.  A physical examination, performed at the Spokane VAMC in December 1999 following a prescription drug overdose, notes the Veteran's chronic smoking and misuse of prescribed medication.  During one instance, the Veteran was prescribed 240 Fioricet tablets on November 20, 1999, had run out by December 3, 1999, and was witnessed at one point taking as many as 6 tablets at a time.  The Veteran's wife and daughter denied any discussion or mention of suicide, and the Veteran denied having any suicidal thoughts.  The Board notes that the Veteran consistently denied this hospitalization was an intentional overdose, and the VA examiners found his explanation convincing.  He stated that the Fioricet were the only medication that relieved his headaches.

During a February 2001 depression screening, the Veteran indicated he has no feelings of depression or sadness during the last year.  Again, in February 2002 the Veteran underwent a depression screening wherein he indicated having no feelings of sadness or depression in the past year.  The Veteran began complaining of increased stress in or around September 2002.  In August 2005, the Veteran began requesting prescription renewals eight days after being provided with a 30 day supply.  In September 2005, an examiner noted that the Veteran continued to smoke, and at one point smoked as many as 102 cigarettes a day.  Following a November 2005 examination, the examiner noted that the Veteran had resumed smoking and that he was short of breath.  An April 2006 nursing note from the Spokane VAMC describes the Veteran as having end stage lung disease and that the Veteran felt that his breathing was deteriorating.  A June 2006 progress note indicates that the Veteran had been recently hospitalized for respiratory failure and was being considered for lung reduction surgery.  A September 6, 2006 examination report notes the Veteran had wheezing in all lung fields, supraclavicular retractions, and as being O2 dependent due to end stage COPD.  The aforementioned VA medical records clearly indicate that the Veteran had ongoing health complications as a result of his COPD; however, neither the Veteran nor his family ever expressed any concerns about depression and/or suicide.  The Veteran indicated on several occasions that he was under increased stress, but, consistently responded "no" when asked about depression.

The Veteran received a VA general psychiatry evaluation in January 2003.  The examiner described the Veteran as mildly anxious with no psychosis, paranoia, or homicidal/suicidal threats or ideations.  The Veteran was diagnosed with Axis I: anxiety disorder.  The examiner ultimately found that the Veteran had variable symptoms of occasional panic attacks and relatively mild phobia involving driving, but did not meet the full criteria for a generalized anxiety disorder.

At the time of his death, the Veteran's depression remained noncompensable (zero percent).

An opinion was obtained in June 2016 from a VA Psychologist who found "it is less likely than not that the veteran's depression (or any other mental health condition) contributed substantially and materially to the veteran's death, combined to cause his death, aided or lent assistance to the production of his death, or resulted in the debilitating effect and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of injury or disease causing death."  The examiner thoroughly reviewed the record, noting there was no evidence from his 2003 examination that he had depression, suicidal thoughts, or a history of suicide attempts.  There was no evidence the Veteran received counseling, psychiatric medication, psychiatric hospitalizations, or any other mental health care within a year of his death.  There was also no evidence that the Veteran had ever expressed suicidal ideation or made a suicide attempt, and there was no evidence that suicide was a factor in his death.  The examiner reviewed the records from when the Veteran overdosed on Fioricet, finding that they did not support the Veteran was suicidal.  The examiner went on to conclude that none of the Veteran's service connected medical conditions were related to, nor contributed to, the noted cause of death of the Veteran.  Lastly, the examiner determined that there was no evidence that the Veteran's prescription drug use or oxygen intake contributed to his death.  There was no evidence suggesting an overdose at the time of his death.  The examiner considered the statements about the Veteran discussing his death with his family and found this showed he was preparing for his death, in light of the fact he needed a lung transplant, not that he was intending to commit suicide.

The Board also considered the lay evidence contained within the record.  Multiple statements were submitted by the Veteran's close family.  While the Appellant and the Veteran's siblings and children are competent to report what the Veteran told them about his health and any treatment he may have received, as well as any behaviors and/or symptoms they may have observed, the record does not reflect that they possess the medical knowledge needed to opine as to the cause of the Veteran's death.  Multiple statements reference an incident wherein the Veteran's stomach was pumped due to an overdose, an event the Appellant attributes to an attempt at suicide.  However, as noted above, when doctors treating the Veteran asked the Appellant and her daughter about attempts at suicide, both denied any discussion or mention of suicide and the Veteran denied having any suicidal thoughts.  While he certainly did have his stomach pumped it was not because he overdosed on medications in an attempt to commit suicide, and that is clearly shown by the contemporaneous hospitalization records.

The medical evidence finding that the Veteran's depression (or any other mental health condition) was less likely as not the principal or contributory cause of death, and that none of the Veteran's other service connected medical conditions are related to, nor contributed to the noted cause of death of the Veteran, is more probative than the lay evidence in this case.

While the Board is sympathetic to the appellant's situation, the evidence of record shows that the Veteran died of natural causes due to respiratory failure and severe COPD, with tobacco use as a noted contributing factor, and not as a result of his service-connected conditions.  Direct service connection for any disability due to cigarette smoking is not available as a matter of law, and there are no allegations or evidence suggesting cigarette smoking was secondary to a service-connected disability.  As the evidence fails to show that the principal or contributory cause of death was due to a condition incurred in or aggravated by service, service connection for the cause of death cannot be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  

Duties to Notify and Assist

To date, neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Appellant has not alleged any deficiency with the conduct of her hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Appellant has not raised that issue before the Board.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


